Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 1 of 27




                             EXHIBIT A

                            PART 1 OF 6
   Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 2 of 27




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF LOUISIANA
                         NEW ORLEANS DIVISION


                                          )
UNITED STATES OF AMERICA and the          )
LOUISIANA DEPARTMENT OF                   )
ENVIRONMENTAL QUALITY,                    )
                                          )   CIVIL ACTION NO. 2:21-cv-114
                            Plaintiffs,   )
                                          )   Section
                      V.                  )
                                          )   Mag.
THE DOW CHEMICAL COMPANY,                 )
PERFORMANCE MATERIALS NA, INC., and       )
the UNION CARBIDE CORPORATION             )
                                          )
                            Defendants.   )




                            CONSENT DECREE
        Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 3 of 27




                                                        TABLE OF CONTENTS




TABLES OF APPENDICES ...................... ... .:... ................................ ........................................... iii

I.          JURISDICTION AND VENUE ................................................................. .................... - 4 -

IL          APPLICABILITY ... ..................................... .. ................................................. ... ............. - 5 -

III.        DEFINITIONS ................... ............... ............. .......................... ................. ........... ........... - 8 -

IV.         CIVIL PENALTY ....... .............. .. ....... ........ ...... ....... ......... .......................... ..... .............. - 19 -

V.          COMPLIANCE REQUIREMENTS ................................................. ........ .................. ..- 20-

A.      Instrumentation and Monitoring Systems .............................. .......... .............. ..... .............. - 20 -

B.      Determining Whether a Covered Flare that has a Water Seal is Not Receiving Potentially

        Recoverable Gas Flow .. ... ........... ...... ..... ... .... ..... ... ....... ........................... ..... ................. .. .. - 28 -

C.      Waste Gas Minimization ........................................................... ...... ...... ... .................... ... .. - 28 -

D.      Flare Gas Recovery Systems for Covered Facilities with Compressors ............. .... .......... - 35 -

E.      Flare Combustion Efficiency ............................................. ..... .... .... ............. .. ... ...... ..... ..... - 41 -

F.      Fenceline Monitoring Requirements ..................................... ....... ....................... .............. - 48 -

VI.        LOUISIANA BENEFICIAL ENVIRONMENTAL PROJECTS ........ ..... ..... .......... ..... -49-

VII.       PERMITS .................................... .................. .................... ....... ............................... ... .. . - 51 -

VIII.      EMISSION CREDIT GENERATION ...... ........... ... ... ....... .......... ............... ..... ........ .... .- 53 -

IX.        REPORTING REQUIREMENTS ..................... ..... .......... ......................... ................... - 54 -

X.         STIPULATED PENALTIES ................... ............. .. ........... ..................... ...... ..... .... ...... . - 58 -

XI.        FORCE MAJEURE ............................................. ...... .... .... ...... .................... ................. - 65 -

XII.       DISPUTE RESOLUTION ..... ........ ........................................ .... .... ...................... ....... .. - 68 -

XIII.      INFORMATION COLLECTION AND RETENTION ................. ......... ..................... - 71 -
      Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 4 of 27




XIV. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ............................... ...... - 72 -

XV.       COSTS .............................................................................. ............................................ - 77 -

XVI.      26 U.S.C. § 162(f)(2)(A)(ii) IDENTIFICATION ........................................................ . - 78 -

XVII. NOTICES ...................................................................................................................... - 78 -

XVIII. EFFECTIVE DATE ...................................................................................................... - 80 -

XIX.      RETENTION OF JURISDICTION ..................................................... ......................... - 80 -

XX.       MODIFICATION .. ....................................................................................................... - 81 -

XXL       TERMINATION ........................................................................................................... - 81 -

XXII. PUBLIC PARTICIPATION ........................................................................... .............. - 83 -

XXIII. SIGNATORIES/SERVICE ........................................................................................... - 83 -

XXIV. INTEGRATION .................................... ..................................................................... .. - 84 -

XXV. FINAL JUDGMENT .................................... .. ............................................. ..... ............ - 84 -

XXVI. APPENDICES ..................................................... ............. ............................................ - 84 -




                                                                      11
    Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 5 of 27




                                TABLES OF APPENDICES

Table 1:

 NUMBER    ABBREVIATION          DESCRIPTION
     1.1                         RESERVED
            NHV cz, NHVdil,
     1.2                         Calculating NHVcz, NHV <lit, and V1ip for Flares
              and Vtip
                                 Calculating the Unobstructed Cross Sectional Area of
     1.3      Tip-Area-Eq
                                 Various Types of Flare Tips
     1.4        G-Drwg           Depiction of Gases Associated with Steam-Assisted Flares
                                 Outline of Requirements for the Flare Data and Initial
     1.5      Flr-Data-Rpt
                                 Monitoring Systems Report
                                 Interim Compliance Provisions and Schedule for
                                 Instrumentation Upgrades at the Freeport FS-1, Freeport
     1.6   Interim Provisions    GF-500, Hahnville EO Site Logistics, Orange CDG,
                                 Plaquemine LHC-2, Plaquemine Poly A, and Plaquemine
                                 Poly C Flares
                                 Waste Gas Mapping: Level of Detail Needed to Show Main
     1.7       WG-Map
                                 Headers and Process Unit Headers
     1.8     Hahnville C2H2      Acetylene Streams at the Hahnville Olefins 1 and 2 FGRS
            Hanville H2/CH4      Hahnville Olefins 2 Hydrogen/Methane Vent Gas Stream
     1.9
             Route-Around        Route-Around ofFGRS Olefins 2 FGRS
            Orange H2 Route-     Orange Ethylene Plant Hydrogen Rich Gas Mixture Route-
    1.10
                Around           Around of the Ethylene FGRS

Table 2:

 NUMBER      ABBREVIATION            DESCRIPTION
     2.1            BEP              Louisiana Beneficial Environmental Project Protocol
     2.2    Fenceline Monitoring     Fenceline Monitoring Requirements




                                            111
    Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 6 of 27




       Concurrently with the lodging of this Consent Decree, Plaintiffs, the United States of

America (United States), on behalf of the United States Environmental Protection Agency (EPA)

and the Louisiana Department of Environmental Quality (LDEQ), have filed a complaint in this

action seeking injunctive relief and civil penalties from the Defendants, The Dow Chemical

Company, Performance Materials NA, Inc., and the Union Carbide Corporation. (Defendants or

Applicable Defendant(s)), for alleged violations of the Clean Air Act (CAA), 42 U.S.C. §§ 7401

et seq., with respect to emissions of volatile organic compounds (VOCs), hazardous air

pollutants (HAPs), and other pollutants at the chemical manufacturing facilities located in or near

Freeport, Texas (Freeport Facility), Hahnville, Louisiana (Hahnville Facility), Plaquemine,

Louisiana (Plaquemine Facility), and Orange, Texas (Orange Facility);

       Co-plaintiff LDEQ also seeks injunctive relief and civil penalties from the Applicable

Defendants at the Hahnville and Plaquemine Facilities for alleged violations of the Louisiana

Environmental Quality Act (LEQA), La.R.S. 30:2001 et seq.;

       The Dow Chemical Company owns and operates the Freeport and Plaquemine Facilities,

including the Steam-Assisted Flares used at those facilities as safety devices and to control

emissions of air pollutants generated by the manufacturing processes;

       The Union Carbide Corporation owns and operates the Hahnville Facility, including the

Steam-Assisted Flares used at that facility as safety devices and to control emissions of air

pollutants generated by the manufacturing processes;

       The Union Carbide Corporation is a wholly owned subsidiary of The Dow Chemical

Company;
    Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 7 of 27




       Performance Materials NA, Inc. owns and operates the Orange Facility, including the

Steam-Assisted Flares used at that facility as safety devices and to control emissions of air

pollutants generated by the manufacturing processes;

       Performance Materials NA, Inc. became a wholly owned subsidiary of The Dow

Chemical Company on April 1, 2019;

       The Complaint alleges that the Defendants violated one or more of the following CAA or

Louisiana or Texas state air pollution requirements:

               a.     The Prevention of Significant Deterioration (PSD) requirements found in
                      42 U.S.C. § 7475 and 40 C.F.R. §§ 52.21(a)(2)(iii) and 52.21(i)-
                      52.21 (r)( 5);

               b.     The Non-Attainment New Source Review (NNSR) requirements found in
                      42 U.S .C. §§ 7502(c)(5), 7503(a)-(c) and 40 C.F.R. Part 51, Appendix S,
                      Part IV, Conditions 1-4;

               c.     The New Source Performance Standards (NSPS) promulgated at 40 C.F.R.
                      Part 60, Subparts A, Kb, DDD and NNN pursuant to Section 111 of the
                      CAA, 42 U.S.C. § 7411;

               d.     The National Emission Standards for Hazardous Air Pollutants
                      (NESHAPs) promulgated at: 40 C.F.R. Part 61, Subparts A and FF; and
                      40 C.F.R. Part 63, Subparts A, F, G, H, Y, SS, XX, YY, and FFFF
                      pursuant to Section 112 of the CAA, 42 U.S.C. § 7412;

               e.     The Title V requirements of the CAA found at 42 U.S.C. §§ 7661a(a),
                      7661b(c), 7661c(a); and 40 C.F.R. §§ 70.l(b), 70.5(a) and (b), 70.6(a) and
                      (c), and 70.7(b);

               f.     The portions of the Title V permits for the Freeport, Hahn ville, Orange,
                      and Plaquemine Facilities that adopt, incorporate, or implement the
                      provisions cited in c-d and g; and

               g.     The federally enforceable Louisiana and Texas state implementation plan
                      (SIP) provisions that incorporate, adopt, and/or implement the federal
                      requirements listed in c-e.


                                               -2-
    Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 8 of 27




       By entering into this Consent Decree, the Defendants commit to undertake projects at the

Covered Facilities intended to reduce emissions of air pollutants from the Covered Facilities;

       As more specifically described in Section V (Compliance Requirements), the Defendants

have agreed to operate monitoring equipment and control technology, as well as undertake

additional measures, at the Covered Facilities that will recover and minimize Waste Gas flows to

the twenty-six Flares covered by this Consent Decree (Covered Flares) and ensure proper

Combustion Efficiency at the Covered Flares;


       Implementing the Consent Decree' s compliance requirements is estimated to cost

approximately $294 million;


       Between January 1, 2015 and full implementation of the Consent Decree' s compliance

requirements, EPA estimates that emissions from the Covered Flares will be reduced by

approximately the following amounts (in tons per year or TPY):

       Pollutant                                            Amount in TPY
                                                            (2015 - through implementation)
       voes                                                 5,689
       Carbon Dioxide Equivalents (CO2e)                    517,423
       HAPs                                                 480
       Nitrogen Oxides (NOx)                                127

       Implementing the Consent Decree's compliance requirements will also reduce carbon

monoxide (CO) from the Covered Flares;


       LDEQ estimates that the Louisiana beneficial environmental projects (BEPs) required to

be implemented pursuant to Section VI of this Consent Decree will cost $424,786;




                                               -3-
    Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 9 of 27




       The United States and LDEQ anticipate that the specific and comprehensive compliance

measures set forth in this Consent Decree, which are subject to a reasonable timetable for

implementation, will result in the cessation of the violations alleged in the Complaint and those

resolved through Section XIV (Effect of Settlement);


       The Defendants deny any past and continuing violations of the statutory and regulatory

requirements set forth in the preceding clauses and deny any liability to the United States and

LDEQ arising out of the occurrences alleged in the Complaint; and


       The Parties recognize, and the Court by entering this Consent Decree finds, that this

Consent Decree has been negotiated by the Parties in good faith and will avoid litigation between

the Parties and thatthis Consent Decree is fair, reasonable, and in the public interest.


       NOW, THEREFORE, before the taking of any testimony, without the adjudication or

admission of any issue of fact or law except as provided in Section I, and with the consent of the

Parties, IT IS HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

                                I. JURISDICTION AND VENUE

         1.    This Court has jurisdiction over the subject matter of this action, pursuant to

28 U.S.C. §§ 1331, 1345, and 1355, and Section 113(b) of the Clean Air Act, 42 U.S.C.

§ 7413(b). This Court has personal jurisdiction over The Dow Chemical Company and the

Union Carbide Corporation because they are located and do business within the jurisdictional

boundaries for the United States District Court for the Eastern District of Louisiana, as

established under 28 U.S.C. § 98. This Court has supplemental jurisdiction over the state law

claims asserted by LDEQ pursuant to 28 U.S.C. § 1367. Venue is proper in this District

pursuant to Section 113(b) of the Clean Air Act, 42 U.S.C. § 7413(b), and 28 U.S.C. §§ 1391(b)



                                                -4-
   Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 10 of 27




and (c) and 1395(a), because it is the judicial district in which The Dow Chemical Company

and the Union Carbide Corporation are located, are doing business, and in which a substantial

part of the alleged violations occurred. For purposes of this Consent Decree, Defendants,

including Performance Materials NA, Inc., consent to: i) this Court's jurisdiction over them; and

ii) venue in this judicial district.

        2.      For purposes of this Consent Decree, Defendants agree that the Complaint states

claims upon which relief may be granted.

        3.      Notice of the commencement of this action has been given to LDEQ and the

Texas Commission on Environmental Quality (TCEQ) in accordance with Section 113(b) of the

Clean Air Act, 42 U.S.C. § 7413(b).

                                       II. APPLICABILITY

        4.     The obligations of this Consent Decree are binding upon the United States and

LDEQ, and apply to and are binding upon Defendants and any successors, assigns, or other

entities or persons otherwise bound by law.

        5.     At least sixty Days before a transfer of the ownership or operation of any of the

Covered Facilities or Covered Flares, the Applicable Defendant(s) must provide a copy of this

Consent Decree to the proposed transferee. At least thirty Days before any such transfer, the

Applicable Defendant(s) must provide written notice of the prospective transfer to EPA and the

United States, in accordance with Section XVII (Notices). For transfers of the Hahnville or

Plaquemine Facilities or of the Covered Flares located at those two facilities, at least thirty Days

before such transfer, the Applicable Defendant(s) must also provide written notice of the

prospective transfer to LDEQ in accordance with Section XVII (Notices). Any attempt to




                                               -5-
   Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 11 of 27




transfer ownership or operation of any of the Covered Facilities or Covered Flares without

complying with this Paragraph constitutes a violation of this Decree.

        6.    If the Applicable Defendant(s) intend(s) to request that the United States or

LDEQ agree to a transferee's assumption of any obligations of the Consent Decree, the

Applicable Defendant(s) must condition the transfer of the Covered Facility or Covered Flare

upon the transferee's written agreement to execute a modification to the Consent Decree that

makes the terms and conditions of the Consent Decree applicable to, binding upon, and

enforceable against the transferee.

       7.     As soon as possible before the transfer, the Applicable Defendant(s) must:

(i) notify the United States and, if applicable, LDEQ of the proposed transfer and of the specific

Consent Decree provisions that the Applicable Defendant(s) propose(s) the transferee assume;

(ii) certify that the transferee is contractually bound to assume the ongoing compliance

requirements and obligations of this Consent Decree; and (iii) require the transferee to submit to

the United States and, if applicable, LDEQ both a certification that the transferee has the

financial and technical ability to assume the ongoing compliance requirements and obligations

of this Consent Decree and a certification that the transferee is contractually bound to assume

the ongoing compliance requirements and obligations of this Consent Decree.

       8.     After submitting to the United States and, if applicable, LDEQ the notice and

certification required by the previous Paragraph, either: (i) the United States, after consultation

with LDEQ, if applicable, will notify the Applicable Defendant(s) that the United States does

not agree to modify the Consent Decree to make the transferee responsible for complying with

the terms and conditions of the Consent Decree; or (ii) the United States, the Applicable

Defendant(s), the transferee, and, if applicable, LDEQ must file with the Court a joint motion

                                               -6-
   Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 12 of 27




requesting the Court approve a modification substituting the transferee for the Applicable

Defendant(s) as the defendant responsible for complying with the terms and conditions of the

Consent Decree that the Applicable Defendant(s) intend(s) the transferee to assume.

       9.     If the Applicable Defendant(s) does(do) not secure the agreement of the United

States to a joint motion to modify the Consent Decree within a reasonable period of time, then

the Applicable Defendant(s) and the transferee may file, without the agreement of the United

States, a motion requesting the Court to approve a modification substituting the transferee for

the Applicable Defendant(s) as the defendant(s) responsible for complying with the terms and

conditions of the Consent Decree that the transferee intends to assume. The United States and, if

applicable, LDEQ may file an opposition to the motion. The motion to modify will be granted

unless the Applicable Defendant(s) and the transferee: (i) fail to show that the transferee has the

financial and technical ability to assume the ongoing compliance requirements and obligations

of the Consent Decree; (ii) fail to show that the modification language effectively transfers the

ongoing compliance requirements and obligations to the transferee; or (iii) the Court finds other

good cause for denying the motion.

        10.   The Applicable Defendant(s) must provide a copy of this Consent Decree to all

officers whose duties might reasonably include compliance with any provision of this Decree.

For all employees whose duties might reasonably include compliance with any provision of this

Decree, as well as for any contractor retained to perform work required under this Consent

Decree, the Applicable Defendant(s) must provide a copy of the portions of this Consent Decree

that are applicable to the employee's duties or to the contractor's work. These copies may be

provided by hard copy, electronic copy or by providing online access with a notice to the

affected people. The Applicable Defendant(s) must condition any such contract upon

                                               -7-
   Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 13 of 27




performance of the work in conformity with the applicable terms of this Consent Decree.

Copies of the applicable provisions of the Consent Decree do not need to be supplied to

contractors or vendors that are retained to supply materials or equipment to satisfy the

requirements of this Consent Decree.

        11.    In any action to enforce this Consent Decree, the Applicable Defendant( s) will not

raise as a defense the failure by any of its(their) officers, directors, employees, agents, or

contractors to take any actions necessary to comply with the provisions of this Consent Decree.

                                        III. DEFINITIONS

        12.   Terms used in this Consent Decree that are defined in the Clean Air Act or in

federal or state regulations promulgated pursuant to the CAA will have the meanings assigned

to them in the CAA or such regulations, unless otherwise provided in this Decree. Whenever the

terms set forth below are used in this Consent Decree, the following definitions apply:

              a.      Applicable Defendant(s) means: (i) with respect to all four Covered
                      Facilities, The Dow Chemical, Company; (ii) with respect to the Hahnville
                      Facility, The Dow Chemical Company and the Union Carbide
                      Corporation; and (iii) with respect to the Orange Facility, The Dow
                      Chemical Company and Performance Materials NA, Inc.

              b.      Assist Air means all air that is intentionally introduced before or at a Flare
                      tip through nozzles or other hardware conveyance for the purposes of,
                      including, but not limited to, protecting the design of the Flare tip,
                      promoting turbulence for mixing, or inducing air into the flame. Assist Air
                      includes premix Assist Air and Perimeter Assist Air. Assist Air does not
                      include surrounding ambient air.

              c.      Assist Steam means all steam that is intentionally introduced before or at a
                      Flare tip through nozzles or other hardware conveyance for the purposes
                      of, including, but not limited to, protecting the design of the Flare tip,
                      promoting turbulence for mixing, or inducing air into the flame. Assist
                      Steam includes, but is not necessarily limited to, Center Steam, lower
                      steam, and upper steam. Assist Steam does not include water vapor that
                      exists in the header prior to the flare and is accounted for in the
                      measurement of the Net Heating Value of the Vent Gas.


                                                -8-
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 14 of 27




        d.    Available for Operation means, with respect to a Compressor within a
              FORS, that the Compressor is capable of commencing the recovery of
              Potentially Recoverable Gas as soon as practicable but not more than one
              hour after the Need for a Compressor to Operate arises. The period of
              time, not to exceed one hour, allowed by this definition for the startup of a
              Compressor will be included in the amount of time that a Compressor is
              Available for Operation. The periods provided for in sub-Paragraphs 38.f
              (Maintenance ofFGRS) and 38.g (FORS Shut Down) may be included in
              the amount of time that the Compressors are Available for Operation.

        e.    Baseload Waste Gas Flow Rate means, for a Covered Flare, the daily
              average flow rate, in scfd, to that Flare, excluding all flows during periods
              of startup, shutdown, and Malfunction. The flow rate data period that must
              be used to determine Baseload Waste Gas Flow Rate is set forth in sub-
              Paragraph 29.a(2).

        f.    BTU/scfmeans British Thermal Unit per standard cubic foot.

        g.    Calendar Quarter means a three-month period ending on March 31, June
              30, September 30, or December 31.

        h.    Capable of Receiving Sweep, Supplemental, and/or Waste Gas means, for
              a Flare, that the flow of Sweep Gas, Supplemental Gas, and/or Waste Gas
              is not prevented from being directed to the Flare by means of an isolation
              device such as closed valves, blinds, and/or stopples.

        1.    Center Steam means the portion of Assist Steam introduced into the stack
              of a Flare to reduce bumback.

        J.    Combustion Efficiency or CE means a Flare's efficiency in converting the
              organic carbon compounds found in Combustion Zone Gas to carbon
              dioxide. Combustion Efficiency must be determined in accordance with
              Appendix 1.2.

        k.    Combustion Zone means the area of the Flare flame where the Combustion
              Zone Gas combines for combustion.

        1.    Combustion Zone Gas means all gases and vapors found after the Flare
              tip. This gas includes all Vent Gas, Pilot Gas, Total Steam, and Assist Air.
              Assist air does not include the surrounding ambient air.

        m.    Complaint means the complaint filed by the United States and LDEQ in
              this action.




                                      -9-
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 15 of 27




        n.    Compressor means, with respect to a FGRS, a mechanical device designed
              and installed to recover gas from a flare header. Types of FGRS
              compressors include reciprocating compressors, centrifugal compressors,
              liquid ring compressors, screw compressors, and liquid jet ejectors.

        o.    Consent Decree or Decree means this Consent Decree, including any and
              all tables and attached appendices.

        p.    Covered Facility or Covered Facilities means the Freeport, Hahnville,
              Orange, and Plaquemine Facilities.

        q.    Covered Flare or Covered Flares means each of the following Flares, as
              well as any Newly Installed Covered Flare or Portable Flare in use at a
              Covered Facility:

              •       the Freeport Flares,
              •       the Hahnville Flares,
              •       the Orange Flares, and
              •       the Plaquemine Flares.

        r.    Date of Lodging means the date this Consent Decree is filed for lodging
              with the Clerk of the Court for the United States District Court for the
              Eastern District of Louisiana.

        s.    Day means a calendar day unless expressly stated to be a business day. In
              computing any period of time for a compliance deadline under this
              Consent Decree (e.g., a deadline for installing a FGRS or submitting a
              WGMP), where the last day would fall on a Saturday, Sunday, or federal
              or Louisiana state holiday, the period will run until the close of business of
              the next business day.

        t.    Defendants means The Dow Chemical Company, the Union Carbide
              Corporation, and Performance Materials NA, Inc.

        u.    Design Capacity means, with respect to a FGRS, the sum of the capacities,
              in mscf per Day, of the installed flare gas recovery Compressors.

        v.    Effective Date has the meaning ascribed to it in Section XVIII.

        w.    EPA means the United States Environmental Protection Agency and any
              of its successor departments or agencies.

        x.    External Utility Loss means a loss in the supply of electrical power or
              other third-party utility to a Covered Facility that is caused by actions

                                      - 10 -
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 16 of 27




              occurring outside the boundaries of a Covered Facility, excluding utility
              losses due to an interruptible utility service agreement.

        y.    Flare means a combustion device lacking an enclosed combustion
              chamber that uses an uncontrolled volume of ambient air to bum gases.

        z.    Flare Gas Recovery System or FGRS means a system of one or more
              Compressors, piping, and associated water seal, rupture disk, or other
              equipment used to divert gas from a Flare and direct the gas to a fuel gas
              system, to a combustion device other than the Flare, or to a product,
              co-product, by-product, or raw material recovery system.

        aa.   Flare Tip Velocity or Vtip means the velocity of gases exiting the Flare tip
              as defined in Paragraph 40.

        bb.   Freeport Facility means the petrochemical manufacturing facility owned
              and operated by The Dow Chemical Company, located at 2301 Brazosport
              Boulevard, Freeport, Texas.

        cc.   Freeport Flares means the following 10 Steam-Assisted Flares located at
              the Freeport Facility:

              •      LHC-7 Large FS-1
              •      LHC-8 Elevated FS-1
              •      LHC-8 Ground GF-500
              •      LHC-8 Small FS-1018
              •      Marine Large FS-1
              •      Marine Octene FS-100
              •      PDC
              •      Poly 3
              •      Poly4
              •      Poly Pilot Plant

        dd.   Hahnville Facility means the petrochemical manufacturing facility owned
              and operated by the Union Carbide Corporation, located at Louisiana
              Highway 3142 Hahnville, Louisiana.

        ee.   Hahnville Flares means the following 8 Steam-Assisted Flares located at
              the Hahnville Facility:

              •      Acrylics
              •      Butanol 1


                                     - 11 -
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 17 of 27




               •      Butanol 2
               •      EO Site Logistics
               •      Olefins 1
               •      Olefins 2
               •      Oxide Emergency
               •      SPU

        ff.    In Operation, with respect to a Flare, means all times that Sweep,
               Supplemental, or Waste Gas is or may be vented to a Flare. A Flare that is
               In Operation is Capable of Receiving Sweep, Supplemental, or Waste Gas
               unless all Sweep, Supplemental, and Waste Gas flow is prevented by
               means of an isolation device such as closed valves, blinds, and/or stopples.

        gg.    KSCFH or kscfh means thousand standard cubic feet per hour.

        hh.    LDEQ means the Louisiana Department of Environmental Quality and any
               of its successor departments or agencies.

        11.    Lower Heating Value or LHV means the theoretical total quantity of heat
               liberated by the complete combustion of a unit volume or weight of a fuel
               initially at 25 degrees Centigrade and 760 mmHg, assuming that the
               produced water is vaporized and all combustion products remain at, or are
               returned to, 25 degrees Centigrade; however, the standard for determining
               the volume corresponding to one mole is 20 degrees Centigrade.

        JJ .   Malfunction means, as specified in 40 C.F.R. § 60.2, any sudden,
               infrequent, and not reasonably preventable failure of air pollution control
               equipment, process equipment, or a process to operate in a normal or usual
               manner. Failures that are caused in part by poor maintenance or careless
               operation are not Malfunctions. In any dispute under this Consent Decree
               involving this definition, the Applicable Defendant(s) has(have) the
               burden of proving:

                      (1)     The excess emissions were caused by a sudden,
                              unavoidable breakdown of technology, beyond the control
                              of the owner or operator;

                      (2)     The excess emissions: (a) did not stem from any activity or
                              event that could have been foreseen and avoided, or
                              plaimed for, and (b) could not have been avoided by better
                              operation and maintenance practices;

                      (3)     To the maximum extent practicable the air pollution control
                              equipment or processes were maintained and operated in a

                                      - 12 -
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 18 of 27




                             manner consistent with good practice for minimizing
                             em1ss10ns;

                     (4)     Repairs were made in an expeditious fashion when the
                             operator knew or should have known that applicable
                             emission limitations were being exceeded. Off-shift labor
                             and overtime must have been used, to the extent
                             practicable, to ensure that such repairs were made as
                             expeditiously as practicable;

                     (5)     The amount and duration of the excess emissions
                             (including any bypass) were minimized to the maximum
                             extent practicable during periods of such emissions;

                     (6)     All possible steps were taken to minimize the impact of the
                             excess emissions on ambient air quality;

                     (7)     All emission monitoring systems were kept in operation if
                             at all possible;

                     (8)     The owner or operator's actions during the period of excess
                             emissions were documented by properly signed,
                             contemporaneous operating logs, or other relevant
                             evidence;

                     (9)     The excess emissions were not part of a recurring pattern
                             indicative of inadequate design, operation, or maintenance;
                             and

                     (10)    The owner or operator properly and promptly notified the
                             appropriate regulatory authority if required.

        kk.   Monitoring System Malfunction means any sudden, infrequent, and not
              reasonably preventable failure of instrumentation or a monitoring system
              to operate in a normal or usual manner. Failures that are caused in part by
              poor maintenance or careless operation are not Monitoring System
              Malfunctions. In any dispute under this Consent Decree involving this
              definition, the Applicable Defendant(s) has(have) the burden of proving:

                     (1)     The instrument or monitoring system downtime was caused
                             by a sudden, unavoidable breakdown of technology,
                             beyond the control of the owner or operator;

                     (2)     The instrument or monitoring system downtime: (a) did not
                             stem from any activity or event that could have been


                                     - 13 -
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 19 of 27




                            foreseen and avoided, or planned for, and (b) could not
                            have been avoided by better operation and maintenance
                            practices;

                     (3)    To the maximum extent practicable, the instrument or
                            monitoring system was maintained and operated in a
                            manner consistent with good practice for minimizing
                            em1ss10ns;

                     (4)    Repairs were made in an expeditious fashion when the
                            operator knew or should have known that applicable
                            emission limitations were being exceeded. Off-shift labor
                            and overtime must have been used, to the extent
                            practicable, to ensure that such repairs were made as
                            expeditiously as practicable;

                     (5)   The amount and duration of the instrument or monitoring
                           system downtime was minimized to the maximum extent
                           practicable;

                     (6)   The owner or operator' s actions during the period of
                           instrument or monitoring system downtime were
                           documented by properly signed, contemporaneous
                           operating logs, or other relevant evidence; and

                     (7)   The instrument or monitoring system downtime was not
                           part of a recurring pattern indicative of inadequate design,
                           operation, or maintenance.

        II.   MSCF or mscfmeans million standard cubic feet.

        mm.   Need for a Compressor to Operate means:

                     (1)   For a situation in which no Compressor within the FGRS is
                           recovering gas: When a Potentially Recoverable Gas flow
                           rate (determined on a fifteen-minute block average) to the
                           Covered Flare(s) serviced by the FGRS exists; or

                     (2)   For a situation in which one or more Compressors within
                           the FGRS already are recovering gas: When the Potentially
                           Recoverable Gas flow rate (determined on a fifteen-minute
                           block average) exceeds the capacity of the operating
                           Compressor(s).

        nn.   Net Heating Value means Lower Heating Value.


                                    - 14 -
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 20 of 27




        oo.   Net Heating Value Analyzer or NHV Analyzer means an instrument
              capable of measuring the Net Heating Value of Vent Gas in BTU/scf. The
              sample extraction point of a Net Heating Value Analyzer may be located
              upstream of the introduction of Supplemental Gas and/or Sweep Gas
              and/or Purge Gas if the composition and flow rate of any such
              Supplemental Gas and/or Sweep Gas and/or Purge Gas is known and if
              this known value then is used in the calculation of the Net Heating Value
              of the Vent Gas.

        pp.   Net Heating Value of Combustion Zone Gas or NHVcz means the Lower
              Heating Value, in BTU/scf, of the Combustion Zone Gas in a Flare.
              NHVcz must be calculated in accordance with Step 3 of Appendix 1.2.

        qq.   Net Heating Value of Vent Gas or NHVvg means the Lower Heating Value,
              in BTU/scf, of the Vent Gas directed to a Flare. NHVvg must be calculated
              in accordance with Step 1 of Appendix 1.2.

        rr.   New Source Review or NSR means the PSD and NNSR provisions in Part
              C and D of Subchapter I of the Clean Air Act, 42 U.S.C. §§ 7470-7492,
              7501-7515, the Minor NSR provisions in § 741 0(a), applicable federal
              regulations implementing such provisions of the CAA, and the
              corresponding provisions of the federally enforceable SIPs for the state of
              Louisiana and the state of Texas.

        ss.   Newly Installed Covered Flare(s) means any Flare that is permanently
              installed, receives Waste Gas that has been redirected to it from an
              existing Covered Flare (existing as of the Effective Date), and commences
              operation at a Covered Facility after the Effective Date.

        tt.   Orange Facility means the petrochemical manufacturing facility owned
              and operated by Performance Materials NA, Inc., located at 2739 Farm-to-
              Market Road 1006, Orange, Texas.

        uu.   Orange Flares means the following 2 Steam-Assisted Flares located at the
              Orange Facility:

              •      CDG; and
              •      Ethylene

        vv.   Paragraph means a portion of this Decree identified by an Arabic
              numeral.

        ww.   Parties means the United States, LDEQ, and the Defendants.



                                     - 15 -
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 21 of 27




        xx.    Pilot Gas means gas introduced into a Flare tip that provides a flame to
               ignite the Vent Gas.

        yy.    Plaquemine Facility means the petrochemical manufacturing facility
               owned and operated by The Dow Chemical Company, located at 21255
               Louisiana Highway 1, Plaquemine, Louisiana.

        zz.    Plaquemine Flares means the following six Steam-Assisted Flares located
               at the Plaquemine Facility:

               •      LHC-2
               •      LHC-3
               •      LHC Tank Farm
               •      Poly A
               •      PolyB
               •      PolyC

        aaa.   Portable Flare means a Flare that is not permanently installed and that
               receives Waste Gas that has been redirected to it from a Covered Flare
               during an outage.

        bbb.   Potentially Recoverable Gas means the Sweep Gas, Supplemental Gas,
               and/or Waste Gas (including hydrogen, nitrogen, oxygen, carbon dioxide,
               carbon monoxide, and/or water) directed to a Covered Flare's or group of
               Covered Flares' FORS, except that Regeneration Waste Gas Streams are
               not included in the definition of Potentially Recoverable Gas.

        ccc.   Prevention Measure means an instrument, device, piece of equipment,
               system, process change, physical change to process equipment, procedure,
               or program to minimize or eliminate flaring.

        ddd.   Purge Gas means the gas introduced between a Flare header's water seal
               and the Flare tip to prevent oxygen infiltration (backflow) into the Flare
               tip. For a Flare with no water seal, the function of Purge Gas is performed
               by Sweep Gas, and therefore, by definition, such a Flare has no Purge Gas.

        eee.   Regeneration Waste Gas Streams means Waste Gas streams produced
               during the regeneration of the dryers, reactors, and other vessels at the
               Covered Facilities. Regeneration Waste Gas Streams are high in nitrogen
               (typically approximately 90%) and have very low heating value (typically
               approximately 100 btu/scf), thus they are not a useful fuel.

        [ff.   Reportable Flaring Incident means when Waste Gas equal to or greater
               than 500,000 scf is flared within a 24-hour period at any Covered Facility

                                      - 16 -
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 22 of 27




               from its Covered Flare(s). For purposes of calculating whether the
               triggering level of Waste Gas flow has been met, the following flows may
               be excluded: i) the pro-rated Baseload Waste Gas Flow Rate (pro-rated on
               the basis of the duration of the Reportable Flaring Incident); and ii) if a
               Covered Facility has instrumentation capable of measuring the
               concentrations of hydrogen, nitrogen, oxygen, carbon monoxide, carbon
               dioxide, and/or water (steam) in the Waste Gas, the contribution of the
               calculated flow of the above compounds for which a concentration is
               measured may be excluded. A flaring event or events that have the same
               root cause( s) and that last( s) more than 24 hours will be considered a
               single Reportable Flaring Incident. When flaring occurs at more than one
               Covered Flare, the volume of non-excluded Waste Gas flow at each
               Covered Flare must be added together unless the root cause(s) of the
               flaring at each Covered Flare is( are) not related to each other.

        ggg.   SCFD or scfd means standard cubic feet per Day.

        hhh.   SCFH or scfh means standard cubic feet per hour.

        m.     SCFM or scftn means standard cubic feet per minute.

        JJJ.   Section means a portion of this Decree identified by a roman numeral.

        kkk.   Smoke Emissions has the meaning set forth in Section 3.5 of Method 22 of
               40 C.F.R. Part 60, Appendix A. For purposes of this Decree, Smoke
               Emissions may be either documented by a video camera or determined by
               an observer knowledgeable with respect to the general procedures for
               determining the presence of Smoke Emissions per Method 22.

        lll.   Standard Conditions means a temperature of 68 degrees Fahrenheit and a
               pressure of 1 atmosphere. Unless otherwise expressly set forth in this
               Consent Decree or an Appendix, Standard Conditions apply.

        mmm. Steam-Assisted Flare means a Flare that uses Assist Steam piped to a Flare
             tip to assist in combustion.

        nnn.   Supplemental Gas means all gas introduced to a Flare in order to improve
               the combustible characteristics of the Combustion Zone Gas.

        ooo.   Sweep Gas means gas intentionally introduced into a Flare header system
               to prevent oxygen buildup in the Flare header.

        ppp.   Total Steam means the total of all Assist Steam that is supplied to a Flare
               and includes, but is not limited to, lower steam, Center Steam, and upper
               steam.

                                       - 17 -
Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 23 of 27




        qqq.   United States means the United States of America, acting on behalf of
               EPA.

        rrr.   Unobstructed Cross Sectional Area of the Flare Tip or Atip-unob means the
               open, unobstructed area of a Flare tip through which Vent Gas and Center
               Steam pass. Diagrams of four common Flare types are set forth in
               Appendix 1.3 together with the equations for calculating the Atip-unob of
               these four types.

        sss.   Vent Gas means all gas found just before the Flare tip. This gas includes
               all Waste Gas, that portion of Sweep Gas that is not recovered, Purge Gas,
               and Supplemental Gas, but does not include Pilot Gas, Total Steam, or
               Assist Air.

        ttt.   Visible Emissions means five minutes or more of Smoke Emissions during
               any two consecutive hours.

        uuu.   VOC or Volatile Organic Compounds has the meaning ascribed to it in
               40 C.F.R. § 51.l00(s).

        vvv.   Waste Gas means the mixture of all gases from facility operations that is
               directed to a Flare for the purpose of disposing of the gas. Waste Gas does
               not include gas introduced to a Flare exclusively to make it operate safely
               and as intended; therefore, Waste Gas does not include Pilot Gas, Total
               Steam, Assist Air, or the minimum amount of Sweep Gas and Purge Gas
               that is necessary to perform the functions of Sweep Gas and Purge Gas.
               Waste Gas also does not include the minimum amount of gas introduced
               to a Flare to comply with regulatory or enforceable permit requirements
               regarding the combustible characteristics of Combustion Zone Gas;
               therefore, Waste Gas does not include Supplemental Gas. Depending upon
               the instrumentation that monitors Waste Gas, certain compounds
               (hydrogen, nitrogen, oxygen, carbon dioxide, carbon monoxide, and/or
               water (steam)) that are directed to a Flare for the purpose of disposing of
               these compounds may be excluded from calculations relating to Waste
               Gas flow. The circumstances in which such exclusions are permitted are
               specifically identified in Section V (Compliance Requirements). Appendix
               1.4 to this Consent Decree depicts the meaning of Waste Gas, together
               with its relation to other gases associated with Flares.




                                      - 18 -
    Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 24 of 27




                                      IV. CIVIL PENALTY

         13.    Within thirty Days after the Effective Date of this Consent Decree, Defendants

 must pay the following amounts as a civil penalty:

                a.     $2,325,000 to the United States, and

                b.     $675,000 to LDEQ.

         14.    Defendants must pay the civil penalty due to the United States by FedWire

 Electronic Funds Transfer (EFT) to the United States Department of Justice in accordance with

 written instructions to be provided to Defendants, following entry of the Consent Decree, by the

 Financial Litigation Unit (FLU) of the United States Attorney's Office for the Eastern District

 of Louisiana. The payment instructions provided by the FLU will include a Consolidated Debt

 Collection System (CDCS) number, which Defendants must use to identify all payments

 required to be made in accordance with this Consent Decree. The FLU will provide the payment

 instructions to:

        Ms. Karen Williams
        The Dow Chemical Company
        P.O. Box 150 (E-105)
        Plaquemine, LA 70764
        (225) 353-1675
        KBWilliams@dow.com

        Ms. Fran Falcon
        The Dow Chemical Company
        332 SH 332 E (APB-1B022)
        Lake Jackson, TX 77566
        (979) 238-9764
        FQFalcon@dow.com

Defendants may change the individual to receive payment instructions on its behalf by providing

written notice of such change to the United States and EPA in accordance with Section XVII

(Notices).


                                              - 19 -
   Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 25 of 27




        15.     At the time of payment, Defendants must send a copy of the EFT authorization

form and the EFT transaction record, together with a cover letter, stating that the payment is for

the civil penalty owed in accordance with the Consent Decree in United States, et al. v. The

Dow Chemical Company, et al., [insert civil action number] , and DOJ No. 90-5-2-1-11114, to

the United States pursuant to Section XVII (Notices) of this Consent Decree; and by first class

mail to: United States Attorney's Office, Eastern District of Louisiana, 650 Poydras Street,

Suite 1600, New Orleans, Louisiana 70130, and to EPA at cinwd acctsreceivable@epa.gov and

first class mail at: EPA Cincinnati Finance Office, 26 W. Martin Luther King Drive, Cincinnati,

Ohio 45268.

        16.     The Defendants must not deduct any penalties paid under this Consent Decree in

accordance with this Section or Section X (Stipulated Penalties) in calculating their federal,

state, or local income tax.

        17.     The Defendants must pay the civil penalty due to LDEQ by bank check made

payable to the Louisiana Department of Environmental Quality and sent to: Accountant

Administrator, Financial Services Division, LDEQ, P.O. Box 4303, Baton Rouge, Louisiana

70821-4303 or by EFT in accordance with written instructions provided to Defendants upon

request. Any bank check must reference this Consent Decree and the civil action number.

                              V. COMPLIANCE REQUIREMENTS

      A.      Instrumentation and Monitoring Systems

        18.     Flare Data and Monitoring Systems and Protocol Report. For each Covered Flare,

by no later than 365 Days after the Effective Date, the Applicable Defendant(s) must submit a

report, conforming to the requirements in Appendix 1.5, to EPA that includes the following:




                                              - 20 -
    Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 26 of 27




               a.     The infonnation, diagrams, and drawings specified in Paragraphs 1-7 of
                      Appendix 1.5;

               b.     A detailed description of each instrument and piece of monitoring
                      equipment, including the specific model and manufacturer, that the
                      Applicable Defendant(s) has(have) installed or will install in compliance
                      with Paragraphs 20-24 of this Consent Decree (Paragraphs 8-9 of
                      Appendix 1.5); and

               c.     A narrative description of the monitoring methods and calculations that
                      the Applicable Defendant(s) will use to comply with the requirements of
                      Paragraph 43 (Paragraph 10 of Appendix 1.5).

        19.    Installation and Operation of Monitoring and Control Systems on Covered Flares.

               a.     By no later than the Effective Date, the Applicable Defendant(s) must

 install and commence operation of the instrumentation, controls, and monitoring systems set

 forth in Paragraphs 20-23 at each Covered Flare (except for: Newly Installed Covered Flares;

 Portable Flares; and particular monitoring systems at the Hahnville EO Site Logistics, Orange

 CDG, Plaquemine LHC-2, Plaquemine Poly A, and Plaquemine Poly C Flares that must comply

 with this Paragraph or with the portions of Paragraphs 20, 21, and 23 and additional procedures

 specified in Appendix 1.6).

               b.     By no later than the date that any Newly Installed Covered Flare or

Portable Flare is In Operation and Capable of Receiving Waste, Supplemental, and/or Sweep

Gas at a Covered Facility, the Applicable Defendant(s) must complete installation and

commence operation of the instrumentation, controls, and monitoring systems set forth in

Paragraphs 20-23. The Applicable Defendant(s) must operate the instrumentation, controls, and

monitoring systems for each Newly Installed Covered Flare and Portable Flare in accordance

with Paragraphs 20-23.




                                             - 21 -
   Case 2:21-cv-00114-MLCF-JVM Document 2-1 Filed 01/19/21 Page 27 of 27




        20.    Vent Gas and Assist Steam Monitoring Systems.

               a.      For each Covered Flare (except for the Hahnville EO Site Logistics,

Orange CDG, Plaquemine Poly A, and Plaquemine Poly C Flares, which must comply with this

Paragraph pursuant to the terms and schedule set forth in Appendix 1.6), the Applicable

Defendant(s) must install, operate, calibrate, and maintain a monitoring system capable of

continuously measuring, calculating, and recording the volumetric flow rate of Vent Gas in the

header or headers feeding that Covered Flare. This system must also be able to continuously

analyze pressure and temperature at each point of Vent Gas flow measurement. Different flow

monitoring methods may be used to measure different gaseous streams that make up the Vent

Gas provided that the flow rates of all gas streams that contribute to the Vent Gas are

determined. Flow must be calculated in scfm.

               b.     For each Covered Flare, the Applicable Defendant(s) must install, operate,

calibrate, and maintain a monitoring system capable of continuously measuring, calculating, and

recording the volumetric flow rate of Assist Steam used with each Covered Flare. This system

must also be able to continuously analyze the pressure and temperature of Assist Steam at a

representative point of steam flow measurement. Flow must be calculated in scfm.

               c.     Each flow rate monitoring system must be able to correct for the

temperature and pressure of the system and output parameters in Standard Conditions.

               d.     In lieu of a monitoring system that directly measures volumetric flow rate,

the Applicable Defendant(s) may choose from the following additional options for monitoring

any gas stream:

                              (1)     Mass flow monitors may be used for determining the
                                      volumetric flow rate of Assist Steam provided that the
                                      Applicable Defendant(s) convert(s) the mass flow rates to


                                               - 22 -
